1    MCGREGOR W. SCOTT
     United States Attorney
2
     DEBORAH LEE STACHEL
3    Regional Chief Counsel, Region IX
     Social Security Administration
4    TINA L. NAICKER, CSBN 252766
     Special Assistant United States Attorney
5    160 Spear Street, Suite 800
     San Francisco, California 94105
6    Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
7    E-Mail: Tina.Naicker@SSA.gov
8    Attorneys for Defendant
9
10
11
                                      UNITED STATES DISTRICT COURT
12
                                     EASTERN DISTRICT OF CALIFORNIA
13
                                             SACRAMENTO DIVISION
14
15                                                          ) CIVIL NO. 2:18-cv-00658-DMC
     HEIDI A. LANGSTON,                                     )
16                                                          )
             Plaintiff,                                     ) JOINT STIPULATION AND ORDER
17                                                          ) FOR EXTENSION OF TIME
             vs.                                            )
18                                                          )
     NANCY A. BERRYHILL,                                    )
19                                                          )
     Acting Commissioner of Social Security                 )
20                                                          )
             Defendant.                                     )
21                                                          )
22           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record that the
23   time for responding to Plaintiff’s Motion Summary Judgment be extended from February 4, 2019 to
24   March 4, 2019. This is Defendant’s first request for extension. Good cause exists to grant Defendant’s
25   request for extension. Counsel has over 80+ active social security matters, which require two or more
26   dispositive motions per week until mid-March. Due to the government shutdown, Counsel has multiple
27   scheduling conflicts in a variety of her cases, including multiple dates on the same deadline. For
28   example, Counsel currently has four dispositive motions due on the same date as the current filing
     JS and PO for Extension of Time, Case No. 2:18-cv-00658-DMC                                          1
1
     deadline. Due to heavy caseload and unexpected scheduling conflicts, Counsel needs additional time to
2
     adequately review the transcript and properly respond to Plaintiff’s Motion for Summary Judgment.
3
     The parties further stipulate that the Court’s Scheduling Order shall be modified accordingly. Defendant
4
     makes this request in good faith with no intention to unduly delay the proceedings. Counsel apologizes
5
     for the belated request, but made her request as soon as reasonably practicable.
6
     Respectfully submitted,
7
8
9    Dated: February 4, 2019                         /s/ *Laura Krank
                                                     (*as authorized by email on February 4, 2019)
10                                                   LAURA KRANK
11                                                   Attorney for Plaintiff

12   Dated: February 4, 2019                         McGREGOR W. SCOTT
                                                     Acting United States Attorney
13                                                   DEBORAH LEE STACHEL
14                                                   Regional Chief Counsel, Region IX
                                                     Social Security Administration
15
16                                           By      /s/ Tina L. Naicker
                                                     TINA L. NAICKER
17                                                   Special Assistant U.S. Attorney
18                                                   Attorneys for Defendant

19
                                                        ORDER
20
     APPROVED AND SO ORDERED:
21
22
23   Dated: February 6, 2019
                                                            ____________________________________
24                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
25
26
27
28
     JS and PO for Extension of Time, Case No. 2:18-cv-00658-DMC                                      2
